Citation Nr: 1622891	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to a compensable rating for a laceration scar of the right buttock.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to August 1976. 

These matters come to the Board of Veterans' Appeals (Board) on appeal following October 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the October 2007 rating decision, the RO, inter alia, denied a petition to reopen a claim for service connection for a right hip disorder.  In the February 2010 rating decision, the RO continued the Veteran's noncompensable rating for his laceration scar.

In a July 2010 substantive appeal VA Form 9, the Veteran requested a hearing before the Board.  He later changed his request from a Board hearing to an RO hearing.  In May 2011, the Veteran withdrew his request for a hearing.

In August 2015, the Board reopened the previously denied claim for service connection for a right hip disorder, and remanded the issues of service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), for a right hip disorder (on the merits), and for bilateral hearing loss (on the merits); as well as the petition to reopen the claim of service connection for PTSD, and a compensable rating for a laceration scar of the right buttock for further development.  While the January 2016 VA examination for the right buttock laceration scar did not substantially comply with the Board's remand instruction, for the reasons indicated below, this lack of substantial compliance did not prejudice the Veteran in light of the Board's ultimate determination on this claim.

In a January 2016 supplemental statement of the case (SSOC), the RO continued to deny entitlement to service connection for a right hip disorder and to a compensable rating for a right buttock laceration scar.  In February 2016, the RO granted service connection for bilateral hearing loss, tinnitus, and PTSD and depressive disorder.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran does not have a right hip disorder that was caused by or the result of his military service.

2. The evidence is at least evenly balanced as to whether the Veteran's laceration scar of the right buttock more closely approximates once scar that is painful or unstable. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but not higher, for a laceration scar of the right buttock have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on July 25, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Specifically, the Veteran contended that he received treatment from Temple VA Medical Center (VAMC) for his right hip starting in the 1980s.  In October 2009, VA noted that records from Temple VAMC from June 5, 1978 to the present were already of record, and informed the Veteran that all attempts to obtain treatment records from Temple VAMC from January 1, 1977, to June 4, 1978, had been exhausted.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in May 1988, August 1989, July 1999, March 2006, and January 2016 for his right hip, and in June 2009, August 2012, and January 2016 for his laceration scar of the right buttock.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, with the exception of the January 2016 VA examination for the laceration scar of the right buttock, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.
II. Analysis

Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he has a right hip disorder for which he should be service-connected.  Specifically, the Veteran claims that his right hip injury occurred from a 1972 motor vehicle accident (MVA) while he was on active duty.  The evidence of record comprises the Veteran's service treatment records (STRs); VA treatment records; VA examinations in May 1988, August 1989, July 1999, March 2006, and January 2016; as well as the Veteran's statements.

STRs reveal no complaints, treatments, or diagnoses of a right hip disorder.  An August 1976 separation medical examination was normal for musculoskeletal problems, and the Veteran did not report any hip issues in his separation report of medical history.  Further, during his July 1989 hearing before a Hearing Officer, the Veteran stated that he never sought treatment for a right hip disorder while in service.

A May 1988 VA examination report noted that there was no evidence of fracture or dislocation, or other significant abnormalities, in his bilateral hips.  

At his July 1989 hearing, the Veteran testified that he started having hip problems around 1979 or1980, and contended that it was directly related to the hip injury from the 1972 MVA.  

An August 1989 VA examination report noted that the Veteran had very sharp pain in the hip areas at times, as well as some pain and tenderness.  The examiner found that there was no atrophy or contractures and diagnosed him with residuals of a right hip injury.  Likewise, a July 1999 VA examination report noted that the Veteran had moderately severe pain in his right hip and diagnosed him with residuals of right hip surgery.  However, the July 1999 examiner noted that bilateral hip x-rays were normal.

VA treatment records from April to October 2005 noted chronic pain in the right hip, rated at a six or seven out of ten.

During a March 2006 VA examination, the Veteran contended that he injured his right hip in 1972 after his MVA and that at the time he was only treated for a superficial laceration scar of the right buttock.  He explained that he did not start having problems with the hip until 1979 and that he received treatment for right hip pain at Temple VAMC starting in the 1980s.  July 2004 x-rays showed a normal joint and the examiner found that it revealed a "grossly unremarkable underpenetrated AP view, of the right hip."  The VA examiner found that there was no right hip disorder, and that the Veteran's right hip condition was not caused by or the result of the scar on his right buttock from the 1972 MVA because the scar was superficial and well-healed.  The examiner also noted that the Veteran had no right hip complaints after his MVA until 1979, seven years later.

VA treatment records in June 2006 revealed that the Veteran had minimal osteophytosis about the margins of the right hip joint, but that there were no signs of avascular necrosis or traumatic abnormalities.  Records from March to July 2007 reflected that the Veteran had increased pain radiating from the right hip to his right leg, with focal pain behind the greater trochanter and internal rotation of the femur.  The physician noted that x-rays findings were not significant beyond minimal spurring, and diagnosed the Veteran with right hip bursitis.

A January 2016 VA examination report found that the Veteran had a diagnosis of right hip bursitis and spurring in 2007, and that he was in constant, severe pain in the right hip.  The VA examiner opined that it was less likely than not that any right hip condition was the result of or caused by the 1972 MVA accident because the Veteran did not have any treatment for hip pain while in service, and stated that his right hip pain started in 1979 or 1980, several years after he got out of service.  The examiner also noted that a review of the claims file indicated that the Veteran did not seek treatment or have any complaints of hip pain until 2006.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hip disorder.

The Veteran has indicated in his statements that his current right hip disorder stems from his 1972 MVA while in service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to etiological relationship between his current right hip disorder and his active military service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's statements as to the etiology of his current right hip disorder are not competent.

STRs are silent as to any treatment, complaints, or diagnoses for a right hip disorder while in service.  Further, the Veteran himself has stated that he did not seek treatment while in service.  The Veteran has consistently stated that his right hip pain started in 1979, about seven years after his MVA and three years after his discharge from service.  In addition, the evidence shows normal x-rays for his right hip until June 2006, when x-rays revealed minimal osteophytosis about the margins of the right hip joint.  

The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's current right hip disorder-the VA examinations-are negative.  In reaching their findings, the VA examiners considered all of the evidence and explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  As such, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the weight of the evidence reflects that the Veteran's current right hip disorder was not caused by or the result of his active service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right hip disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's laceration scar of the right buttock is currently rated as noncompensable under DC 7805, which instructs to evaluate the effects of scars under DCs 7800, 7801, 7802, and 7804.  Here, the Veteran's scar is superficial and linear, and is not located on his head, face, or neck.  As such, his laceration scar of the right buttock should be rated under DC 7804 for unstable or painful scars.  See 38 C.F.R. § 4.118.

In his March 2010 notice of disagreement (NOD), the Veteran stated that his scar was "not painful and tender, per se," but that there was "numbness in that area, which [precluded] any type of feeling."  He also contended that there was a "sharp pain that [radiated] out from the site of the scar."  A June 2009 VA examiner noted the Veteran's complaint of hypoesthesia around the border of his scar, but found that there was no limitation on routine daily activities or employment.  The examiner noted that the scar was 6 centimeters (cm) in length and superficial, was not painful or deep, and lacked skin breakdown.  An August 2012 VA examiner noted that the scar was linear, about 6 cm in length, and did not result in limitation of function.  The examiner noted that the scar was difficult to find, but that there was no keloid, tissue loss, adherence, tenderness with palpation, induration, erythema, or skin breakdown.

In its August 2015 remand order, the Board instructed the VA examiner to address the Veteran's contentions that he experienced sharp pain that radiated from the site of the scar when he moved, notwithstanding that there was no pain on palpation of the scar site.  However, the January 2016 VA examiner neither addressed the Veteran's contentions of radiating pain nor the Board's request to comment whether the claim of radiating pain was consistent with the clinical findings made on examination.  Nevertheless, the examiner noted that the scar was linear, 3.5 cm in length and 0.5 cm in width, and not painful or unstable.

As an initial matter, the Board finds that the January 2016 VA examination is inadequate as it neither substantially complies with the Board remand instructions nor addresses the Veteran's contentions of pain radiating from his scar.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr, 21 Vet. App. at 312.  However, because the inadequacy is based on the failure to address whether there was pain from the scar, and the Board will grant a 10 percent rating for a painful scar, inadequacy is not prejudicial.  The Veteran's statements are somewhat unclear with regard to whether the scar is painful, indicating that there is pain radiating from the site of the scar but it was not tender and painful per se.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include symptoms such as pain and numbness relating to his scar.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1376-77.  Therefore, the evidence is at least evenly balanced as to whether the Veteran's scar on his right buttock more closely approximates one scar that is painful or unstable under DC 7804.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 10 percent rating for the Veteran's laceration scar of the right buttock is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A rating higher than 10 percent is not warranted because there is no evidence or argument that there are symptoms that more nearly approximate the criteria for a highe rating under any potentially applicable diagnostic code. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the symptoms of the Veteran's laceration scar of the right buttock is fully contemplated by the applicable rating criteria.  The Board finds that the rating schedule adequately describes the severity and symptomatology of the Veteran's scar, as the Veteran's description of his symptoms has been found to approximate the criteria for a 10 percent rating, specifically, a painful scar.  The Board therefore need not consider whether this disability causes marked interference with employment or frequent hospitalization.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Veteran is currently evaluated at 100 percent for his service-connected disabilities, and the issue of TDIU due to the laceration scar of his right buttock has not been raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, a rating of 10 percent, but no higher, is warranted for laceration scar of the right buttock is granted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not otherwise for application.

 
ORDER

Entitlement to service connection for a right hip disorder is denied.

Entitlement for a 10 percent rating, but not higher, for a laceration scar of the right buttock is granted,  subject to controlling regulations governing the payment of monetary awards.





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


